Title: To George Washington from Gouverneur Morris, 6 July 1790
From: Morris, Gouverneur
To: Washington, George



Dear Sir,
London 6 July 1790

I have received your favor of the fifteenth of April and also a Copy of it. In the Close of that Letter you mention my not having acknowleged the Receipt of your public Letter of the thirteenth of October. I have received the original Duplicate and triplicate of that Letter. I had the Honor to acknowledge the Receipt by mine of the twenty second of January with which I sent a private Letter of the same Date containing some particular Information. The Letter of the twenty fourth of January which accompanied the Plateaux &ca was written in a very short and dry Style because I had great Reason to fear that it might be opened on it’s Way to you, but on the same twenty fourth of January I wrote you a very long Letter containing some Account of the french Court national Assembly &ca &ca. This with my Letters of the twenty second and a Package of Seeds were transmitted by a Mr LeCouteulx who arrived safely and did I hope deliver them for I should be very sorry that they had miscarried.
Respecting the object of your public Letter I have had the Honor to write the following public Letters 7 April 13 April 1 May & 29 May beside one of the 3d Instant which goes by this Conveyance. I have written also in Addition thereto two private Letters one of the 13 April and one of the 2d May.

On the twelfth April I mentioned the orders given for your plated Coolers which were to have been finished by the Begining of June but they were not done time enough to go by this Conveyance. They are now finished and are to be packed up so as to go in a Vessel which is to sail this Month. Your Correspondent Mr Welsh seemed to be disinclined to pay any thing beyond the Ballance of your account. Perhaps he did not fully understand your Letters however I told him that I would send for the Amount expended for you in France being ninety one Pounds Sterling and that for the other things I should not trouble him. I will transmit you the Account which I shall pay and you can repay it to Messrs William Constable and Company.
I cannot conclude this Letter without mentioning the great Pleasure we have all received on learning that you was recovering from a late severe Illness. I sincerely hope that you may long enjoy good Health so necessary to a Station like yours and that by Means of it your Life may continue to be as pleasant to yourself as it is useful to others. With sincere Esteem I am my dear Sir your most obedt Servant

Gouv. Morris

